                 Case 4:19-cv-00576-YGR Document 93 Filed 12/16/20 Page 1 of 4




 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                                 NORTHERN DISTRICT OF CALIFORNIA

10                                                    ***

11   MONIQUE WILLIAMS,                                   CASE NO. 4:19-cv-00576-YGR Contra
                                                         Costa Co. Sup. Ct. Case No. C18-02144
12                   Plaintiff,                          Complaint filed:11/8/18
                                                         Trial Date: 5/10/21
13          vs.

14   NATIONAL RAILROAD PASSENGER                         STIPULATION AND ORDER
     CORPORATION dba AMTRAK; UNION                       DETERMINING GOOD FAITH
15   PACIFIC RAILROAD COMPANY, a                         SETTLEMENT
     corporation; CITY OF RICHMOND, a California
16   Government Entity; RHA RAD HOUSING
     PARTNERS LP; RHA HOUSING
17   CORPORATION; JSCO FRIENDSHIP
     TRIANGLE LLC; JOHN STEWART
18   COMPANY, and, DOES 1 – 50,

19                   Defendants.

20

21          IT IS HEREBY STIPULATED by and between plaintiff, MONIQUE WILLIAMS, and
22   defendants, NATIONAL RAILROAD PASSENGER CORPORATION dba AMTRAK, UNION
23   PACIFIC RAILROAD COMPANY, CITY OF RICHMOND, RHA RAD HOUSING PARTNERS LP,
24   RHA HOUSING CORPORATION, JSCO FRIENDSHIP TRIANGLE LLC, and JOHN STEWART
25   COMPANY, as follows:
26          1.       NATIONAL RAILROAD PASSENGER CORPORATION dba AMTRAK and UNION
27   PACIFIC RAILROAD COMPANY have collectively reached a settlement with plaintiff, the terms of
28   which are confidential. Rather than incurring burdening the Court with a formal motion for the
                                                  1
                        STIPULATION AND ORDER DETERMING GOOD FAITH SETTLEMENT
                 Case 4:19-cv-00576-YGR Document 93 Filed 12/16/20 Page 2 of 4




 1   determination of the good faith of this settlement, the parties conferred, including disclosing the terms of

 2   the settlement with counsel for the other defendants, to permit them to evaluate the settlement. The parties

 3   have all agreed to stipulate that the settlement is reasonable and made in good faith pursuant to California

 4   Code of Civil Procedure section 877, et seq.

 5          2.       California Code of Civil Procedure section 877, et seq., rather than federal common

 6   law, governs the determination of whether the above settlement is made in good faith. Where, as here,

 7   “a district court sits in diversity, or hears state law claims based on supplemental jurisdiction, the court

 8   applies state substantive law to the state law claims.” Mason & Dixon Intermodal, Inc. v. Lapmaster

 9   Int’l, 632 F.3d 1056, 1060 (9th Cir. 2011); Galam v. Carmel (In re Larry's Apt., L.L.C.), 249 F.3d 832,

10   837 (9th Cir. 2001) (“It is well established that [u]nder the Erie doctrine, federal courts sitting in

11   diversity apply state substantive law” (internal quotations and citations omitted). “California Code of

12   Civil Procedure section 877 constitutes state substantive law.” Mason, supra, 632 F.3d at 1060

13   (holding the district court correctly applied California Code of Civil Procedure section 877 as state

14   substantive law to resolve motion to dismiss pursuant to good faith settlement); Fed. Savings & Loan

15   Ins. Corp. v. Butler, 904 F.2d 505, 511 (9th Cir. 1990) (holding that California Code of Civil

16   Procedure section 877 constitutes substantive law); See also Yanez v. United States, 989 F.2d 323,

17   327-28 (9th Cir. 1993.).

18          3.       Pursuant to California Code of Civil Procedure sections 877 and 877.6, all further

19   claims against defendants, NATIONAL RAILROAD PASSENGER CORPORATION dba AMTRAK

20   and/or UNION PACIFIC RAILROAD COMPANY, for equitable comparative contribution, or partial

21   or comparative indemnity, shall be barred.

22   DATED: November 23, 2020                     LAW OFFICES OF LEONARD S. BECKER

23                                                      /s/
                                                  By _                                   _
24                                                   LEONARD S. BECKER
                                                     Attorneys for plaintiff,
25                                                   MONIQUE WILLIAMS

26   ///
27   ////

28   ////
                                                  2
                        STIPULATION AND ORDER DETERMING GOOD FAITH SETTLEMENT
            Case 4:19-cv-00576-YGR Document 93 Filed 12/16/20 Page 3 of 4




 1   DATED: November 23, 2020         ALLEN, GLAESSNER, HAZELWOOD & WERTH LLP

 2                                           /s/
                                      By _                         _
 3                                    _ MARK HAZELWOOD
                                         Attorneys for defendants,
 4                                       CITY OF RICHMOND and
                                         RHA HOUSING CORPORATION
 5
     DATED: November 23, 2020         PERRY, JOHNSON, ANDERSON, MILLER
 6                                    & MOSKOWITZ, LLP.

 7                                           /s/
                                      By _                         _
 8                                       OSCAR A. PARDO
                                         Attorneys for defendants,
 9                                       RHA RAD HOUSING PARTNERS LP,
                                         JSCO FREINDSHIP TRIANGLE LLC and
10                                       THE JOHN STEWART COMPANY

11   DATED: November 23, 2020         FLESHER SCHAFF & SCHROEDER, INC.

12                                          /s/
                                      By _                         _
13                                       JEREMY J. SCHROEDER
                                         Attorneys for defendants,
14                                       NATIONAL RAILROAD PASSENGER
                                         CORPORATION dba AMTRAK and
15                                       UNION PACIFIC RAILROAD COMPANY

16

17

18

19

20

21

22

23

24

25

26
27

28
                                             3
                   STIPULATION AND ORDER DETERMING GOOD FAITH SETTLEMENT
               Case 4:19-cv-00576-YGR Document 93 Filed 12/16/20 Page 4 of 4




 1                                                    ORDER

 2          GOOD CAUSE HAVING BEEN SHOWN AND THE PARTIES HAVING

 3   STIPULATED TO THE SAME, the Court finds that the above-stated STIPULATION is sanctioned

 4   by the Court and shall be and now is the Order of the Court. The settlement between plaintiff,

 5   MONIQUE WILLIAMS, and defendants, NATIONAL RAILROAD PASSENGER CORPORATION

 6   dba AMTRAK and UNION PACIFIC RAILROAD COMPANY, is hereby deemed to be a good faith

 7   settlement within the meaning and effect of California Code of Civil Procedure §§ 877 and 877.6. Any

 8   further claims of any other joint tortfeasors or co-obligors relating to the subject matter of this lawsuit

 9   against defendants, NATIONAL RAILROAD PASSENGER CORPORATION dba AMTRAK and/or

10   UNION PACIFIC RAILROAD COMPANY, for equitable comparative contribution, or partial or

11   comparative indemnity, based on comparative negligence or comparative fault are hereby barred and

12   dismissed with prejudice pursuant to Code of Civil Procedure Section 877.6, subdivision (c).

13          IT IS FURTHER ORDERED THAT defendants, NATIONAL RAILROAD PASSENGER

14   CORPORATION dba AMTRAK and UNION PACIFIC RAILROAD COMPANY, are hereby dismissed

15   from the action, with prejudice.

16          IT IS SO ORDERED.

17
             12/16/2020
     DATED: ________________________             _____________________________________
18

19                                                     YVONNE GONZALEZ ROGERS
                                                         United States District Judge
20

21

22

23

24

25

26
27

28
                                                 4
                       STIPULATION AND ORDER DETERMING GOOD FAITH SETTLEMENT
